Mr. Justice Boggs delivered the opinion of the court: Section 1, article 8, chapter 24, as amended by an act adopted for that purpose June 18, 1891, in force July 1, 1891, entitled “Cities,” etc., (Laws of 1891, p. 83,) vests the city councils of cities and boards of trustees of villages with power to levy and collect taxes in an amount not exceeding the rate of two per centum upon the aggregate valuation of all taxable property within the municipality as the same was equalized for State and county taxes for the preceding year, and also directs the mode or manner in which such corporate authorities shall proceed in order to execute the power so granted to them. Said section 1 of article 8 of said chapter 24 (said chapter being usually denominated the “general act for the incorporation of cities and villages”) when the act was adopted did not contain the provisions now found in it limiting the rate of taxation and requiring the council or board of trustees should adopt an ordinance specifying in detail the pmrposes for which appropriations were made and the amount appropriated for each purpose, and did not mark out a course of procedure to be observed when the corporate limits of the city, town or village were situated partly in two or more counties, but it was amended by an act of the General Assembly May 28,1879, in force July 1,1879, which limited the rate per centum to be levied and required the adoption of a general appropriation ordinance, and was again amended by the act of the General Assembly approved June 18,1891, which incorporated in the section the provision with reference to cities and towns which were situate partly in two or more counties. The section as originally enacted and as re-enacted by the amendatory acts referred to, had and has reference only to cities and villages incorporated under the provisions of the general act of which it is a part, and within itself did not operate to increase or diminish the power to levy and collect taxes, possessed by any municipality organized under and existing by virtue of a special charter, or to regulate the manner in which such municipalities having special charters should levy and collect municipal taxes. The condition then was, cities and villages organized under the general Incorporation act were alike restricted in point of power to levy and collect taxes and were required to observe the same course of procedure with reference thereto, while cities and villages organized under special charters had such limitations and restrictions as were to be found in their respective charters. In order to secure uniformity in the mode of levying and collecting such taxes in all cities and towns in the State, whether acting" under special charters or under the general Incorporation act, the General Assembly, at the session thereof in the year 1877, on the 23d day of May of that year adopted the following- enactment, which became effective July 1, 1877, to-wit: “Section 1. Be it enacted, by the People of the State of Illinois, represented in the General Assembly, That all cities, villages and incorporated towns in this State, whether organized under the general law or special charters, shall assess and collect their taxes in the manner provided for in article eight (8) of the act entitled ‘An act to provide for the incorporation of cities and villages,’ approved April 10,1872, and in the manner provided for in the general revenue laws of this State; and all acts or parts of acts inconsistent with the provisions of this act are hereby repealed.” This enactment had no effect to authorize cities and villages acting under special charters to levy a greater rate of taxation than the respective charters thereof permitted, but only operated to secure uniformity in the mode or manner of levying and collecting taxes in all the cities and villages in the State, whether acting under the general Incorporation act or under special charters. After this last mentioned enactment cities and villages organized under the general Incorporation act had authority to levy taxes at the rate of two per centum upon the aggregate value of all taxable property within their limits, while the cities and towns acting under special charters had power to levy at such rate only as should be specified in their respective charters. It was deemed better the limitation as to the rate per centum of taxation should be uniform in all cities and villages in the State, and to accomplish this the General Assembly adopted the following act, which was approved June 11, 1897, and in force July 1, 1897, viz.: “Section 1. Be it enacted, by the People of the State of Illinois, represented in the General Assembly, That ‘An act in regard to the assessment and collection of municipal taxes, ’ passed May 23, 1877, be and the same is hereby amended so that hereafter it shall read as follows: All cities, villages and incorporated towns in this State, whether organized under the general law or special charters, shall assess and collect their taxes in the manner and shall have power to assess and collect them at the rate provided for in article eight (8) of the act entitled ‘An act to provide for the incorporation of cities and villages, ’ approved April 10,1872, and in the manner provided for in the general Revenue law of this State; and all acts or parts of acts inconsistent with the provisions of this act are hereby repealed.” It was the view of the circuit court this act conferred upon the town council of the appellant town power and authority to levy taxes at a rate not exceeding two per centum of the aggregate value of the taxable property within the limits of the town. The correctness of this view is challenged by the appellant. The power of the General Assembly to enact a law, general in its application, changing or amending existing special charters of cities or villages without consulting the wishes of the inhabitants to be affected does not seem to be questioned. We have held the authority of the General Assembly to so legislate in relation to these municipalities is in nowise restricted by any provision of the constitution. (People ex rel. v. Cooper, 83 Ill. 585; McCormick v. People ex rel. 139 id. 499.) The appellant, however, contends the act in question conflicts with certain of the provisions of section 13 of article 4 of the constitution of 1870 of this State, the grounds of such contention being stated by the appellant as follows: “First, because it embraces more than one subject; second, because the act embraces a subject not expressed in the title; third, because the act amended is not inserted at length in the act.” The title of the act of 1897 under consideration is as follows: “An act to amend an act in regard to the assessment and collection of municipal taxes, approved May 23, 1877.” As we have seen, the act of 1877, which was to be amended by the act of 1897, related to the mode, only, of assessing and collecting" municipal taxes, while the act of 1897 provides not only for the mode of assessing and collecting such taxes, but purports to empower the municipal authorities to levy and collect a greater rate per centum of taxes than such authorities possessed prior to its adoption. The argument of appellant in support of the first and second of its objections as to the constitutionality of the act is, the mode of levying and assessing taxation and the rate per centum permitted to be levied and assessed should be regarded as distinct subjects of legislation, and as the act purports to legislate upon both subjects under one title it contravenes that provision of section 13 of article 4 of the constitution which provides “no act hereafter passed shall embrace more than one subject, and that shall be expressed in the title.” The constitutional x>ro vision in question is not to be given a strict construction but is to be liberally interpreted in aid of the action of the General Assembly, and it has accordingly been held the subject of the act may be expressed in general terms; (Johnson v. People, 83 Ill. 431;) that there may be included in an act any means which are reasonably adaxpted to secure the objects indicated by the title; (Larned v. Tiernan, 110 Ill. 173;) that many things, though of a diverse nature, may be included in an act, if the doing of them may fairly be regarded as in furtherance of the general subject of the enactment; (Blake v. People, 109 Ill. 504; Mix v. Illinois Central Railroad Co. 116 id. 502; People v. Hazelwood, id. 319;) that any title may be adopted which is sufficient to apprise the legislators fairly of the general subject of the act, all of the XProvisions being fairly related to that general subject; (Town of Abington v. Cabeen, 106 Ill. 200;) and that the general terms employed in the title of an act shall be deemed sufficient if comprehensive enough to reasonably include, as falling within that general subject and as subordinate branches thereof, the several objects which the statute assumes to effect. (People v. Blue Mountain Joe, 129 Ill. 370, and cases there cited.) Under our system of raising revenue by levying taxes upon property according to the value thereof, a rate per centum upon such value is essential “to the assessment and collection of municipal taxes.” The act in question related to but one subject,—i. e., the production of municipal taxes. The provisions of the act relative to the mode or manner of assessing, levying and collecting such taxes, and as to the rate per centum which might lawfully be levied, were in furtherance of the general object and purpose of the act as expressed in the title, and are clearly germain thereto, and therefore the act is not obnoxious to the constitutional provision under consideration. Nor is there any force in the other constitutional objection, that the act of 1897 contravenes the provision of section 13 of article 4 of the constitution, which provides that “no law shall be revived or amended by reference to its title only, but the law revived or the section amended shall be inserted at length in the new act.” The act in question sets forth in full the section as amended. It is not necessary the section intended to be amended shall be incorporated or recited in the new eriactment as it stood prior to the amendment proposed to be accomplished by the amendatory act. People v. Wright, 70 Ill. 388; Timm v. Harrison, 109 id. 593; Chambers v. People, 113 id. 509. The act entitled “An act in regard to the assessment and collection of municipal taxes,” in force July 1, 1877, did not purport to amend article 8 of the general act providing for the incorporation of cities and villages. Said article 8 had and has application only to cities and villages having corporate existence under the general Incorporation act, and the said act of 1877 had and has application only to cities and villages created by special charters. The act of 1877 was not designed to enlarge or restrict, in any respect, the operation or effect of the said article 8, and said article 8 remained in full force and effect after the enactment of the act of 1877 as before that enactment. The act of 1877 but adopted, by reference, such parts of said article 8 as related to the assessment and collection of taxes in municipalities organized under the general Incorporation act, and ordained that cities and villages existing under special charters should, in assessing and collecting municipal revenues, pursue the same course as cities and villages organized under the general Incorporation act were required to pursue by the said article 8. When the act of 1877 was passed said article 8 contained no proviso of limitation as to the rate per centum which might be levied, but such limitation was incorporated in said article 8 by an act amendatory thereof, approved May 28, 1879, in force July 1, 1879. This amendatory act destroyed the uniformity in the matter of assessing and collecting taxes by cities and towns having their existence by virtue of the general Incorporation act and those existing by force of special charters, inasmuch as the restrictions and limitations as to the rate per centum of taxation to be levied and collected was not the same in the two classes of such municipalities. The act of 1897 amending that of 1877 was designed to remedy this undesirable condition, and to vest all cities and villages in the State with uniform and equal powers of taxation. The act of 1897, by the reference therein made to said article 8 of the general Incorporation act, adopted the provisions of said article 8 as it existed at the time of the enactment of the law of 1897. (Culver v. People, 161 Ill. 89; City of Charleston v. Johnston, 170 id. 336.) There is, therefore, no force in the further contention of the appellant that the act of 1897 amending that of 1877 referred to and adopted article 8 as it stood in 1877, and which had been repealed by the acts amendatory thereof, hereinbefore referred to. The act of 1897 vested the town council of the appellant town with ample power to assess, levy and collect taxes at not exceeding the rate of two per centum upon the aggregate valuation of all property within the limits ' of the town subject to taxation for State and county purposes, as alleged in the petition. It became the duty of the council of the appellant town to exercise the power in order the petitioner might obtain payment of her judgment against it. The judgment awarding writ of mandamus as prayed is correct and is affirmed. Judgment affirmed.